DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In particular, the US patent documents listed in paragraphs 6-8.
The information disclosure statement (IDS) submitted on 21 September, 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12” is not provided within the drawings, in fact it appears the pair of headers for the prior art are designated as “12A” and “12B” in figure 1; “26” is not provided in figure 1 designating the flanges, relative to the prior art, while shown in figure 8, it should be provided in figure 1, wherein the description at paragraph 2 explicitly references such flanges; “320” is not provided within the drawings, or even figures 2B, 4A, and 4B, as provided in paragraph 61; “350” is not provided .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12A” as shown in figure 1; “116” as shown in figures 2A, 3C, 3D; “118” as shown in figures 2A,3A, 3C, 3D, 3E; “312” as shown in figures 2B and 4A; “316” as shown in figure 2B, “318” as shown in figure 2B; “120” as shown in figures 3B, 3C, 3D; “326” as shown in figure 4B; “252” as shown in figure 7; “533” as shown in figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters have been used to reference different structures. In particular,  reference character “22” has been used to designate both “header outlet”(par. 2 and shown in figure 1) and “upper surface of flange” (par. 66 and shown with a second designation in figure 1 at the position of the flange, 26, with respect to the only other designation of the position of the flange, 26, in figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the designations of “W”, “1/2W, and “1/4W” in figure 2A which are hard to read (the lines are not dark, and the positioning of the manifold discharge tube with the lines, almost appears to be correlating with the lines to provide designation of the diameter of the manifold discharge tubes); brackets shown in figures 1 and 3A which do not appear to designate any structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph 6 recites in line 2, “…USP 8,974,607…”, which is evident based on the number that the reference is a patent document, and thereby should be appropriately recited as - -…US[[P]] 8,974,607… -- .
Paragraph 7 recites in line 1, “…USP 5,279,357…”, which is evident based on the number that the reference is a patent document, and thereby should be appropriately recited as - -…US[[P]] 5,279,357… -- .
Paragraph 8 recites in line 1, “…USP 4,141,754…”, which is evident based on the number that the reference is a United States patent document, and thereby should be appropriately recited as - -…US[[P]] 4,141,754… -- .
Paragraph 31 recites, “[0031] Fig. 3A is a top, front and left side exploded perspective view of an embodiment of a top-filling fluid compartment for use in the spray head assembly of Fig. 1”, wherein figure 1 is an ACHE of the prior art, not a spray head assembly. Based on the context of the specification, figure 3A is directed towards the spray head assembly of at least figure 2A or 2B. It is believed that paragraph 31 should be corrected to - - [0031] Fig. 3A is a top, front and left side exploded perspective view of an embodiment of a top-filling fluid compartment for use in the spray head assembly of Fig. 2A or 2B - -.
Appropriate correction is required.

Claim Objections
Claims 1-7, 9, and 12 are objected to because of the following informalities:  
Claim 1 recites, “…above the uppermost tube bundles or below the lowermost tube bundles of an ACHE and configured for reciprocating movement along the longitudinal axes of the finned heat exchange tubes forming the bundle, the system comprising …” in lines 2-4 which an uppermost tube bundles or below [[the]]a lowermost tube bundles of an ACHE and configured for reciprocating movement along [[the]] longitudinal axes of [[the]] finned heat exchange tubes forming the uppermost tube or lowermost tube bundle, the cleaning system comprising : … - -.
Claim 1 recites, “…the tube bundles…” in line 5 which should be corrected to - - the uppermost or lowermost tube bundles - -.
Claim 1 recites, “…the opening of the ACHE containing tube bundles…” in line 7 which should be corrected to - - …[[the]] an opening of the ACHE containing the uppermost or lowermost tube bundles… - -.
Claim 1 recites, “…the tube bundles…” in line 11 which should be corrected to - -…the uppermost or lowermost tube bundles… - -.
Claim 1 recites, “…the tube bundles…” in line 13 which should be corrected to - -…the uppermost or lowermost tube bundles… - -.
Claim 2 recites, “…at least one of each of the one or more nozzles in a discharge wall…” in lines 1-2 which should be corrected to - -… at least one of each of the one or more spray nozzles in [[a]] the discharge wall … - -.
Claim 3 recites, “… includes a fluid discharge wall provided with at least one nozzle…” in lines 2-3 which should be corrected to - -… includes [[a]] the fluid discharge wall at least one spray nozzle … - -.
Claim 4 recites, “…a plurality of nozzles forming a spaced-apart array, each array of nozzles…the cleaning system spray head…” in lines 3-4 which should be corrected to - “…a plurality of spray nozzles forming a spaced-apart array, each spaced-apart array of spray nozzles…assembly
Claim 5 recites, “…the nozzles…” in line 1 “…the tube bundles…” in line 3 which should be corrected to - -…the spray nozzles… -- and - -…the uppermost or lowermost tube bundles… - -.
Claim 6 recites, “…the wall.” in line 2 which should be corrected to - -…the fluid discharge wall. - -
Claim 7 recites, “…transversely spaced nozzles, at least one of which nozzles…” in line 2 and “…the tube-bundle.” in line 3 which should be corrected to - -… transversely spaced spray nozzles, at least one of which spray nozzles… - - and - -…the uppermost or lowermost tube[[-]] bundle. - -.
Claim 9 recites, “…the opposite ends of each transverse member…” in lines 2-3 which should be corrected to - -…the opposite ends of each transverse supporting member… - -.
Claim 12 recites, “…the open region containing the tube bundles when the spray head assembly is not in use.” in lines 6-7 which should be corrected to - -…the open region containing the upper most or lowermost tube bundles when the spray head assembly is not in use. - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting member” in claims 9 and 10; “connecting member” in claim 9; “pulling elements” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, dependent from claim 1, recites, “in which each of the plurality of fluid compartments comprising the spray head assembly includes a fluid discharge wall provided with at least one nozzle”, which renders the claim indefinite. In particular, claim 1 previously designates, “the spray head assembly comprising a plurality of interchangeable fluid compartments…each of the fluid compartments having a fluid discharge wall proximate the tube bundles, each fluid discharge wall having one or more spray nozzles in fluid communication with the interior of the fluid compartment”, such that it was provided that the spray head assembly is structurally defined by a plurality of compartments containing discharge walls with at least one or more nozzles thereon. However, looking at claim 3, it is now required that the compartments are comprised of spray head assemblies which include the discharge wall and at least one nozzle. For this, it is unclear the metes and bounds of the claims, as the claim limitations appear to be reliant on each other’s structure so as to define themselves, but each other’s structure is defined in an opposite manner. One having ordinary skill within the art would not be apprised of the claimed invention, at the time the invention was effectively filed. Looking at the specification, the spray head assembly is defined by, at least, element 100. This includes a plurality of compartments, 110, 160, and 170, as shown in figures 2A. For this, it will be interpreted for examination purposes that claim 3 is directed to each of the plurality of fluid compartments, included in the formation of the spray head assembly, includes a fluid discharge wall provided with at least one nozzle.
Claim 4 depends from rejected claim 3, and, thereby, is further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 8, dependent from claim 1, recites, “in which each of the plurality of fluid compartments comprising the spray head assembly are maintained in alignment by at least one transverse supporting member positioned below the spray head assembly”, which renders the claim indefinite. In particular, claim 1 previously designates, “the spray head assembly comprising a plurality of interchangeable fluid compartments…each of the fluid compartments having a fluid discharge wall proximate the tube bundles, each fluid discharge wall having one or more spray nozzles in fluid communication with the interior of the fluid compartment”, such interpreted for examination purposes that claim 8 is directed to each of the plurality of fluid compartments, included in the formation of the spray head assembly, includes a fluid discharge wall provided with at least one nozzle.
Claims 9-10 depend from rejected claim 8, and, thereby, are further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over LANG (US 5,195,334 – published 23 March, 1993), in view of RUISINGER (US 9,573,077 B2 – published 21 February, 2017) and HARVEY (US 2008/0120802 A1 – published 29 May, 2008).
As to claim 1, LANG discloses a cleaning system (abstract, lines 2-5) which is positionable (col.2, lines 59-65) in spaced-apart relation (figures 1-2 and 5) above (32) uppermost tube bundles (uppermost 26 of heat exchanger 20 as shown in figures 1-2) or below (36) the lowermost tube bundles (lowermost 26 of heat exchanger 22 as shown in figures 1-2) of an ACHE (col.3, lines 50-59) and configured for reciprocating movement (col.5, lines 29-68) along the longitudinal axis of the finned heat exchange tubes (26; col.4, lines 27-38) forming the tube bundles, the system comprising a transversely mounted spray head assembly (structure of 38 with 52; col.5, lines 33-34 and 46-54, and shown in annotated figures 4 and 5) extending across the longitudinal axis of the tube bundles (see annotated figures 4 and 5), the spray head assembly comprising a plurality of interchangeable fluid compartments (38; col.5, lines 46-51 – each is provided as a header with eight pairs of nozzles; col. 6, lines 1-16 of which the only difference is the adaptations to position such structures in an upward manner or downward manner dependent upon the desired flow direction of the fluid) that are securely assembled (via the carriages, 40; col.5, lines 34-35) in close-fitting relation (at least provided relative to the tube bundles, as shown in figures 1-5) to span the width of the opening of the ACHE containing tube bundles (see figure 1-5 and col.5, lines 35-42), each fluid compartment having an inlet for admitting a cleaning fluid (inlet is the inlet from the piping, 62, to the header, 38, at the connection shown in figures 4 and 5, and further, in view of the liquid transport of cleaning fluid as described in at least col.6, lines  17-35), the spray head assembly having at least one fluid conduit (62; col.6, lines 17-26) in fluid communication with the fluid compartments (figures 4-5; col.6, lines 17-26) and with an external source of cleaning fluid (col.6, lines 17-26, wherein the fluid is supplied via an external source relative to the assembly shown in figures 1-5), each of the fluid compartments having a fluid discharge wall (wall of the header, 38) proximate the tube bundles (figures 3-5, at least), each fluid discharge wall having one or more spray nozzles (52; col.5, lines 46-54, which provides at least 8 pairs, i.e., 16, spray nozzles) in fluid communication with the interior of the fluid compartment (col.5, lines  46-54, and further, in view of the liquid transport of cleaning fluid as described in at least col.6, lines 17-35), the one or more spray nozzles generally aligned with the longitudinal axes of the tube bundles (figures 3-5) and configured to direct a spray of cleaning fluid onto and between the finned heat exchange tubes during movement of the spray head assembly (col.6, lines  17-35 and 51-66; figure 3).

    PNG
    media_image1.png
    1169
    1583
    media_image1.png
    Greyscale

Annotated Figure 4

    PNG
    media_image2.png
    805
    1634
    media_image2.png
    Greyscale

Annotated Figure 5
However, LANG does not explicitly disclose the cleaning system is permanently positionable or that the cleaning fluid used is pressurized.
RUISINGER is within the field of endeavor provided a device for cleaning surfaces of a heat exchanger (abstract, lines 1-8; col.1, lines 12-15). RUISINGER teaches a cleaning system (26; col. 2, line 57) includes nozzles (28; col.2, line 28; figures 1-12), which are directed to spray the heat exchanger (col.2, lines 61-67) for the purposes of removing and reducing solid buildup along the heat exchanger. More so, RUISINGER teaches that such cleaning system is permanently fixed to the heat exchanger (abstract, lines 1-8), again for the purposes of removing and reducing solid buildup along the heat exchanger and is designated as a prevention system, which would provide that the system preventatively cleans the heat exchanger.  LANG discloses that the cleaning system employed, enables cleaning and sanitizing of the evaporator without moving or disassembling it from the processing equipment, which limits interruptions to the col.2, lines 59-65 of LANG), such that one having ordinary skill within the art would have been motivated to look for further means to limit interruptions and maintenance requirements, such as positioning and removing cleaning arrangements. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LANG with the teachings of RUISINGER to provide that the cleaning system is permanently positionable relative to the tube bundles of an ACHE, for the purposes of reducing buildup in a preventative manner, while also limiting interruptions and maintenance requirements necessary in positioning and removing cleaning arrangements each time a heat exchanger requires cleaning or sanitizing.
Secondly, HARVEY is within the field of endeavor provided a cleaning system for use with heat exchangers (abstract, lines 1-20). HARVEY teaches that such cleaning systems employ pressurized liquid or gas as the source for the cleaning tools for the purposes of cleaning or coating in confined spaces, such as stacked heat exchanger, radiators, which limits the need for time consuming and expensive disassembly (abstract, lines 6-11).  Again, LANG discloses that the cleaning system employed, enables cleaning and sanitizing of the evaporator without moving or disassembling it from the processing equipment, which limits interruptions to the freezing process (col.2, lines 59-65 of LANG), such that one having ordinary skill within the art would have been motivated to look for further means to limit interruptions and maintenance requirements, such as disassembly of heat exchangers from the devices they reside. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LANG with the teachings of HARVEY to provide that the cleaning system includes the cleaning fluid being pressurized, for the purposes of cleaning 

As to claim 2, LANG, as modified by RUISINGER and HARVEY, further discloses in which at least one of each of the one or more nozzles (52) in a discharge wall (wall of header, 38) are configured to discharge a pressurized spray pattern (col.5, lines  51-54; col.6, lines 51-63) having a central longitudinal axis aligned with the longitudinal axis of a heat exchange tube tow which the nozzle is proximate (see annotated figure 3, wherein the longitudinal axes are aligned, which merely requires correct or appropriate relative positions to one another).

    PNG
    media_image3.png
    826
    1475
    media_image3.png
    Greyscale

Annotated Figure 3
As to claim 3 (as understood through the interpretation in the rejection of claim 3 under 35 U.S.C. 112(b)), LANG, as modified by RUISINGER and HARVEY, which was taught to include pressurized fluid as the cleaning fluid (see rejection of claim 1), further discloses in 38) included in the formation of the spray head assembly (structure of 38 with 52) includes a fluid discharge wall (wall of 38) provided with at least one nozzle (52; col.5, lines 46-54; figure 1) for discharging cleaning fluid in at least one predetermined spray pattern that is directed to a finned heat exchange tube (see figure 3; col.6, lines 51-63).

As to claim 4, LANG, as modified by RUISINGER and HARVEY, further discloses in which each of the plurality of fluid compartments (38) comprises a plurality of nozzles (52; col.5, lines 46-52) forming a spaced-apart array (at least shown in figure 1 at cleaning system portions 34 and 36), each array of nozzles being aligned with finned heat exchange tubes (figures 1 and 3) to which they are adjacent when the cleaning system spray head is in operable cleaning position on the ACHE (col.6, lines 17-35 and 51-63; figure 3 shows an exemplary positioning of the nozzles adjacent to the finned heat exchanger tubes during an operation, as there is fluid being projected from the nozzles as shown).

As to claim 5, LANG, as modified by RUISINGER and HARVEY, further discloses in which the nozzles are separate units that are mounted in relation to an exterior surface of each of the fluid compartments proximate the tube bundles when the system is in operation (see figures 1 and 3; col.5, lines 46-54; col.6, lines 17-35 and 51-63).
However, while LANG, as presently modified, does not explicitly disclose wherein the nozzles are mounted to the fluid compartments in fluid-tight manners, the Examiner is citing OFFICIAL NOTICE, that it is a well-known and old concept to provide nozzles/attachments to headers in fluid-tight manners. In particular, if the connection of the nozzle to the header of the 

As to claim 6, LANG, as modified by RUISINGER and HARVEY, further discloses in which slotted nozzles are formed in the fluid discharge wall (a requirement for the communication between the header, 38, and the nozzles, 52, via apertures, which are would be slotted nozzles, to enable the fluid flow as stated in col.6, lines 17-35).
More so, it will be noted for the Applicant the recitation of “by molding, cutting, and/or drilling the wall” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. This was determined on a case where a claimed invention provided a process that ends up containing metal carboxylate being directly added, while the prior art produces the metal carboxylate in situ. However, the courts found that the col.6, lines 21-35), such that there must be an opening through an aperture, e.g., slotted nozzle, to provide such communication between the header and the nozzle to effectively perform the operation and function of the device disclosed by LANG. For this reason, the prior art provides the slotted nozzles on the discharge wall of the header of which is seen to be structurally the same as that in the claimed invention regardless of the process to make the slotted nozzles in the discharge wall. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.

As to claim 7, LANG, as modified by RUISINGER and HARVEY, further discloses in which each of the fluid compartments (38) has at least three transversely spaced nozzles (see annotated figure 3A, in view of figures 1-2, annotated figures 4-5 which defined the transverse direction, and col.5, lines 46-54), at least one of which nozzles discharges a spray of cleaning fluid in a generally vertical direction to contact and pass through the tube bundle (see annotated figure 3; col.6, lines 51-63).

    PNG
    media_image4.png
    828
    1210
    media_image4.png
    Greyscale

Annotated Figure 3A
As to claim 8(as understood through the interpretation in the rejection of claim 3 under 35 U.S.C. 112(b)), LANG, as modified by RUISINGER and HARVEY, further discloses in which the plurality of fluid compartments (38) included in the formation of the spray head assembly (structure of 38 with 52) are maintained in alignment by at least one transverse supporting member (24a/24b; see annotated figures 4 and 5) positioned below the spray head assembly (figure 5).

As to claim 9, LANG, as modified by RUISINGER and HARVEY, further discloses in which the spray head assembly is supported by a pair of transverse members (see figures 4 and 5 of which the spray head assembly rests atop of the frame, 24, which includes supporting members, 24a/24b), the opposite ends (ends of 24a/24b which join to 24d/24c) of each transverse supporting member being securely joined in parallel relation (col.4, lines 9-11, which provides rectangular frame with sidewalls, thereby parallel) by a longitudinal connection member (24c/24d) for form a rigid rectilinear supporting frame structure (col.4, lines 9-10 and col.6, lines  36-40) on which the spray head assembly is mounted (figure 5).

As to claim 10, LANG, as modified by RUISINGER and HARVEY, further discloses in which the transverse supporting members are further joined by a plurality of spaced-apart (see annotated figure 4) longitudinal connecting members (2cd/24d) at location predetermined to be displaced from spray nozzles positioned in the supported fluid compartments (see annotated figures 4 and 5).

As to claim 11, LANG, as modified by RUISINGER and HARVEY, further discloses comprising a transport mechanism (combination of 54,56, 58, and 60) operable coupled to the spray head assembly (col.5, lines 55-68), the transport mechanism including a drive motor (54; col.5, lines  58-60) and pulling elements (56, 58, and 60) and activated by the drive motor to move the spray head assembly longitudinally adjacent (see annotated figures 4 and 5 and figure 3; col.5, lines 55-68; col.6, line 17-35) to the surface of the finned heat exchanger tubes(26) comprising the ACHE (20/22).

As to claim 12, LANG, as modified by RUISINGER and HARVEY, further discloses comprising a pair of parallel supporting tracks (42; par. 5,lines  35-41) securely mounted on opposing housing side walls of the ACHE (col.5, lines 42-45, which are shown to be provided with frame 24) that are parallel to the longitudinal axes ( col.5,lines  41-42) of the finned heat exchange tubes (see annotated figures 4 and 5), the tracks being dimensioned and configured to receive the spray head assembly and transport mechanism (col.5,lines 55-63), the tracks extending to a position at one or both ends of the ACHE in which the spray head assembly is disposed from the open region containing the tube bundles when the spray head assembly is not in use (see annotated figure 4, at the boxed regions, in view of col.5,lines 64-68 which provide the carriages may reach a limit of travel, which would be understood to be the walls of the frames).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LANG (US 5,195,334 – published 23 March, 1993), in view of RUISINGER (US 9,573,077 B2 – published 21 February, 2017) , HARVEY (US 2008/0120802 A1 – published 29 May, 2008), and Al-OTAIBI (US 9,784,510 B2 – published 10 October, 2017.
As to claim 13, LANG, as modified by RUISINGER and HARVEY, discloses the use of a worm gear operated by couplings, shafts, gear boxes, and a motor, but does not disclose that the transport mechanism includes wheels the tracks being U-shaped, C-shaped, or L-shaped channels.
AL-OTAIBI, however, is within the same field of endeavor provided a cleaning assembly for heat exchangers (abstract, lines 1-14).AL-OTAIBI teaches the use of a spray assembly (120) which includes wheels (142; see figures 20, 21, and 22), which are positioned within tracks (140) of a frame of a heat exchanger (col.12, lines 38-40). In particular, such tracks shaped in the form of C-tracks (figure 20), and sliding end pieces (i.e., wheels as depicted in figures 20, 21, and 22) enable the spray assembly to be moved in a transverse manner along adjacent rows of heat transfer tubes (col.12,lines  40-45). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). This is strong evidence that modifying LAN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., another known element which provides movement about a heat exchanger for providing cleaning to the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LANG, further in view of AL-OTAIBI, such that the transport mechanism included a wheel and a track formed in a C-shape, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing movement about a heat exchanger for providing cleaning to the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/4/2021